Citation Nr: 1827896	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-25 713	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left index finger condition.  

2.  Entitlement to service connection for a right index finger condition.  

3.  Entitlement to service connection for left ankle condition.  

4.  Entitlement to service connection for right ankle condition.  

5.  Entitlement to service connection for a back disability.  

6.  Entitlement to service connection for a right knee disability.  

7.  Entitlement to service connection for left wrist carpal tunnel syndrome.  

8.  Entitlement to service connection for right wrist carpal tunnel syndrome.  

9.  Entitlement to service connection for a heart murmur.  

10.  Entitlement to service connection for depression.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1988 to April 2001 and from May 2001 to January 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board observes that the Veteran's May 2014 statements of the case also listed a number of other issues.  However, the Veteran's substantive appeals expressly limited her appeals to the issues of entitlement to service connection for (1) left wrist carpal tunnel syndrome, (2) right wrist carpal tunnel syndrome, (3), left ankle condition, (4) right ankle condition, (5) left finger condition, (6) right finger condition, (7) back disability, (8) right knee condition, (9) heart murmur, and (10) depression.   Thus, the Board finds that the other issues omitted from the substantive appeal are not in appellate status.  38 U.S.C. § 7105(b), (d) (2012); 38 C.F.R. § 20.202 (2017).  The RO did not thereafter provide the Veteran a bases for understanding these issues to remain in appellate status.

The issue(s) of entitlement to service connection for a heart murmur and depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of a left finger condition.  

2.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of a right finger condition.  

3.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of a left ankle condition.  

4.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of a right ankle condition.  

5.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of a back condition.  

6.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of a right knee condition.  

7.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of left wrist carpal tunnel syndrome.

8.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of right wrist carpal tunnel syndrome.  
  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left finger condition have not been met. 38 U.S.C. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  

2.  The criteria for service connection for a right finger condition have not been met. 38 U.S.C. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303. 

3.  The criteria for service connection for a left ankle condition have not been met. 38 U.S.C. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

4.  The criteria for service connection for a right ankle condition have not been met. 38 U.S.C. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

5.  The criteria for service connection for a back condition have not been met. 38 U.S.C. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

6.  The criteria for service connection for a right knee condition have not been met. 38 U.S.C. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

7.  The criteria for service connection for left wrist carpal tunnel syndrome have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

8.  The criteria for service connection for right wrist carpal tunnel syndrome have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran and her representative have not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Service Connection

a.  Left and Right Finger, Left and Right Ankle, Right Knee, and Back Conditions, and Left and Right Wrist Carpal Tunnel Syndrome

To establish entitlement to service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the Veteran seeks entitlement to service connection for left and right finger, left and right ankle, right knee, back conditions as well as left wrist carpal tunnel syndrome, and right wrist carpal tunnel syndrome.  Here, however, a current diagnosis has not been established for any of these claimed conditions.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that §§ 1110 and 1131's requirement of the existence of a present disability for VA compensation purposes cannot be considered arbitrary); see also McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA compensation is filed or during the pendency of that claim).  Consequently, the evidence of record must show that the Veteran currently has the disability for which benefits are being claimed.

The medical evidence of record shows that the Veteran's service treatment records (STRs) do not contain any complaints of, treatment for, or diagnoses of bilateral finger, bilateral ankle, right knee, or back conditions in service.  Additionally, relevant post-service medical records do not document diagnoses for any of these conditions.  The Veteran underwent a general medical examination in March 2011 and a subsequent VA examination in August 2011.  She complained of numbness and tingling in her fingers and joint pain in her ankles but, upon examination, her fingers and ankles were normal.  There was also no evidence of a spine disability.  

With respect to a right knee disability, service treatment records from November 1989 contain complaints of bilateral knee pain.  Upon observation, the Veteran walked well.  The diagnoses were jumpers knee, chondromalacia, and patellar tendonitis.  The Veteran was afforded a VA knee examination in June 2012.  At that time, the only diagnosis rendered was patellar chondromalacia of the left knee.  Posterior instability and patellar subluxation of the right knee were noted.  Ultimately, however, no diagnoses pertaining to the right knee were found.  

With respect to left and right wrist carpal tunnel syndrome, the Veteran complained of pain between her left elbow and wrist in October 2010, while still in-service and was diagnosed with moderate bilateral carpal tunnel syndrome.  After separation, the Veteran again complained of bilateral wrist pain in an August 2011 VA examination.  The Veteran's wrists were normal upon physical examination and the examiner noted that the Veteran did not have carpal tunnel syndrome.

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).  Therefore, as the evidence of record shows that the Veteran does not have a current bilateral finger, bilateral ankle, right knee, bilateral carpal tunnel syndrome or back condition, the Board concludes that service connection is not warranted, and no further discussion of the remaining elements is necessary.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."); see also Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (finding that the absence of any one element will result in denial of service connection).

Accordingly, to the extent that the medical evidence addresses whether the Veteran has a bilateral finger, bilateral ankle, or back condition or bilateral carpal tunnel syndrome, the preponderance of the evidence indicates that she does not.  The Veteran is competent to report her current symptoms, but her reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau, supra.  To the extent that the Veteran has indicated that she currently has these claimed conditions, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of her claims as the examiner have the medical knowledge upon which to determine if there is a medical disability with a pathology.  

Furthermore, as the question of causation extends beyond an immediately observable cause-and-effect relationship, she is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see, e.g. Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue of whether the Veteran currently has a bilateral finger, ankle or back condition falls outside the realm of common knowledge of a lay person.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (stating that a layperson can provide an account of symptoms but not a diagnosis that requires medical knowledge). Consequently, the Veteran's statements as to a current diagnosis or the etiology of any of these conditions are not probative.  

As the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of bilateral carpal tunnel syndrome or of a bilateral finger, bilateral ankle, right knee or back condition, the benefit of the doubt rule does not apply.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a left finger condition is denied.  

Service connection for a right finger condition is denied.  

Service connection for a left ankle condition is denied.  

Service connection for a right ankle condition is denied.  

Service connection for a right knee condition is denied.  

Service connection for a back condition is denied.  

Service connection for left wrist carpal tunnel syndrome is denied.  

Service connection for right wrist carpal tunnel syndrome is denied.  


REMAND

The Board regrets the additional delay but finds that further development is needed before the Veteran's remaining claim on appeal can be decided.  

The Veteran contends that service connection is warranted for a heart murmur, which was first noted during service.  Service treatment records from May 1990 show that the Veteran, who was pregnant at the time, complained of heart murmur and chest pain.  Records from November 1992 indicate that the Veteran had a heart murmur during a pregnancy two years prior but that a heart murmur had not been detected since.  

A March 2011 VA examination noted that the Veteran was diagnosed with a heart murmur when she was 21 but that it resolved and the Veteran had no further contact with the cardiologist thereafter.  Upon physical examination, a heart murmur was heard in the second intracostal space, which the examiner noted sounded similar to the description in the Veteran's service treatment record of the June 1990 heart murmur.  

The Veteran has stated that she still has moments when her heart feels like someone is pinching it and that she is unable to inhale or exhale, which she attributes to the heart murmur.  

To date, an opinion as to the nature and etiology of the Veteran's heart murmur has not been provided.  Thus, the Board finds that a new VA examination is warranted.  

The Veteran also contends that her depression is secondary to her service-connected hysterectomy.  Medical evidence of record indicates that the Veteran has reported symptoms of depression and anxiety and was prescribed an antidepressant and she was been diagnosed with reactive depression.  To date, the Veteran has not been afforded a VA examination to provide an opinion as to the nature and etiology of her depression.  On remand, a VA examination is needed to determine the existence and etiology of the Veteran's depression.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant, outstanding VA treatment records.  

2.  Upon completion of directive #1, schedule the Veteran for a VA examination before an appropriate clinician to determine the etiology of her heart murmur condition.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and provide an opinion as to the following:

a.  Identify all current heart conditions associated with the Veteran.

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed heart condition, to include heart murmur, had its onset in service or is otherwise related to service.

A full rationale must be provided for any opinion offered. If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.

3.  Upon completion of directive #1, schedule the Veteran for a VA psychiatric examination to determine the etiology of her depression.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and provide an opinion as to the following:

a.  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's depression manifested during active service or is otherwise causally or etiologically related to her active service.  

b.  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's disability is caused by or aggravated by her service-connected hysterectomy.  

A full rationale must be provided for any opinion offered. If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.

4.  After completing the above directives and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims. If any of the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


